Citation Nr: 0403258	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-09 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than May 9, 
1977, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to a compensable disability rating for 
hearing loss for the period from May 9, 1977 to July 12, 
1999.


REPRESENTATION

Appellant represented by:	Eduardo A. Flechas, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. S.H.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, 
established service connection for bilateral hearing loss and 
assigned a 30 percent disability rating effective from July 
12, 1999.  In a May 2002 rating action the RO granted 
entitlement to an earlier effective date for the service 
connection award, in essence, based upon a determination that 
hearing loss had been established by a September 30, 1977, 
rating decision.  A 0 percent rating was assigned effective 
from May 9, 1977.  The veteran withdrew his request for a 
Board hearing by correspondence dated in June 2003.

It is significant to note that the issue developed for 
appellate review has been limited to the issue of entitlement 
to an earlier effective date for the grant of service 
connection for bilateral hearing loss.  The Board notes, 
however, that in his July 2002 VA Form 9 the veteran also 
expressed disagreement with the compensation rating assigned 
in the May 2002 rating decision.  As a statement of the case 
has not been issued as to this matter, it must be remanded 
for appropriate development.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  


FINDINGS OF FACT

1.  A claim for bilateral deafness was initially filed by the 
veteran in an application received by VA on November 10, 
1953, approximately 3 months after his discharge from active 
service.

2.  A bilateral hearing loss disability for VA purposes is 
not demonstrated prior to May 9, 1977.


CONCLUSION OF LAW

An effective date earlier than May 9, 1977, for the grant of 
service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there was a significant 
recent change in VA law.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the implementing regulations 
apply in the instant case.  A review of the record indicates 
the veteran was notified of the VCAA and how it applies to 
his present appeal by correspondence dated in March 2001.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
subsequently adjudicated the case de novo in May 2002.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

Background

Service medical records include diagnoses of deafness and 
auditory infection.  Audiological evaluation in July 1953 at 
the time of the veteran's separation from service revealed 
findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
---
25
LEFT
20
20
5
---
25

A second audiological evaluation in July 1953 revealed 
findings of:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
35
---
30
LEFT
15
20
5
---
45

On November 10, 1953, VA received the veteran's application 
for entitlement to service connection for bilateral hearing 
loss.  VA authorized audiological evaluation in January 1954 
revealed findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
---
10
LEFT
0
10
5
---
25

A second audiological evaluation at that time revealed 
findings of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
---
5
LEFT
0
10
5
---
25

The January 1954 examiner's diagnoses included mild bilateral 
otitis media and normal hearing.

A February 1954 rating decision noted treatment in service 
for deafness and otitis media.  The decision established 
service connection for mild otitis media, but provided no 
additional reference to the veteran's bilateral hearing loss 
claim.  

On May 9, 1977, VA received the veteran's additional 
application for entitlement to service connection for 
bilateral hearing loss.  

VA authorized audiological evaluation in September 1977 
revealed findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
---
75
LEFT
30
30
20
---
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

In a September 1977 rating decision the RO found entitlement 
to a compensable rating for otitis medial with hearing loss 
was not warranted.  The veteran was notified of the decision 
by correspondence dated October 4, 1977.

In a November 1999 rating decision the RO granted entitlement 
to service connection for bilateral hearing loss and in a May 
2002 decision found entitlement to an effective date from May 
9, 1977, was warranted for the service connection award.

In statements in support of the appeal the veteran asserts 
that an earlier effective date is warranted from 1953.  

Analysis

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003).  

VA regulations applicable at the time of the veteran's 1953 
claim provided a 0 percent rating for bilateral hearing loss 
when there was hearing at 15 feet in one ear and in the other 
ear hearing at 20 feet.  See 1945 Schedule for Rating 
Disabilities (Rating Schedule).  General rating policies at 
the time provided that an average decibel loss from 0 to 15 
was considered as within normal limits and that decibel loss 
from 15 to 30 was a slight loss.

Effective March 23, 1956, VA revised the rating criteria for 
bilateral hearing loss and provided a table to be used in 
evaluating disability.  The table included ratings based upon 
pure tone audiometry average decibel loss at the frequencies 
of 500, 1000, and 2000 Hertz.  A 0 percent rating was 
provided for hearing in the better ear with an average of not 
more than 35 (and no findings more than 35) and in the poorer 
ear with an average of not more than 25 (and no findings more 
than 35).

Current VA law, effective April 3, 1990, provides that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

In this case, a review of the record shows the veteran first 
filed a claim for entitlement to service connection for 
bilateral hearing loss in an application received by VA on 
November 10, 1953.  The application was received within one 
year of his discharge from service.  A subsequent 
February 1954 rating decision noted treatment in service for 
deafness and otitis media, but only established service 
connection for mild otitis media.  The Board notes the issue 
of entitlement to service connection for bilateral hearing 
loss was not specifically adjudicated in the 1954 rating 
decision and that at the time of the November 1999 rating 
decision the veteran's claim had been pending since 
November 10, 1953.  The Board finds, however, that 
entitlement to service connection for a bilateral hearing 
loss disability did not arise prior to receipt of the 
veteran's additional claim on May 9, 1977.

Based upon the evidence of record, the Board finds that 
although the veteran is shown to have had hearing problems 
during active service, no post-service disability was shown 
prior to 1977.  VA examination for disability evaluation 
purposes in January 1954 resulted in a professional medical 
opinion that the veteran's hearing was normal.  Therefore, 
entitlement to an effective date for the award of service 
connection for bilateral hearing loss earlier than May 9, 
1977, is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

The appeal for entitlement to an effective date earlier than 
May 9, 1977, for the grant of service connection for 
bilateral hearing loss is denied.


REMAND

As noted above, the Board finds the veteran has submitted a 
notice of disagreement as to the compensation level assigned 
in the May 2002 rating decision for his service-connected 
bilateral hearing loss.  Therefore, the matter must be 
remanded to the RO.

The Board also notes that the Court has held that a claim for 
a higher rating when placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to his increased rating 
claims.

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a higher or "staged" rating for 
service-connected bilateral hearing loss.  
The veteran and his representative should 
be apprised that to perfect the appeal on 
this issue for Board review, he must 
submit a substantive appeal.  The RO 
should allow the requisite period of time 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



